Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
The instant application having Application No. 16478644 filed on 07/17/2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on a national stage entry of application PCT/JP2018/000898, with International Filing Date of 01/16/2018 that claims foreign priority to JP 2017-005481, filed on 01/17/2017 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase limitation regarding the first holding portion “so as to enable movement in a direction that is perpendicular to the optical axis” in lines 9-10. However, this limitation phrase is confusing because it is unclear what it means or to what it pertain to? Specifically, the first holding portion is for holding either the substrate or the lens flange while biasing in an optical axial direction i.e. presumably exerting force on either the substrate or the lens flange in direction of optical axis, and is also for holding the other, of the substrate or the lens flange. Hence it is unclear what is being enabled to move, and how it is being enabled to move in direction that is perpendicular to the optical axis? The phrase “biasing in an optical axial direction” is also ambiguous, since it may mean that the force is exerted along the direction of the optical axis or in the direction of the optical axis which is towards the direction of optical axis. The above phrase will be treated generally, such that any of the possible options may read on the claim limitation, and any holding portion or structure that is either elastic or not can allow for movement including in the direction perpendicular to optical axis at least to an extent. It is suggested to amend the limitations and provide explanations for clarity in order to remove the indefiniteness issues. 
Claims 2-5 depend on claim 1 and therefore inherit the same deficiencies. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (hereafter Baek, where disclosed English language translation is referenced) KR 20150104786 A. 
In regard to independent claim 1, Baek teaches (see Figs. 3-5) an imaging device (i.e. camera module, e.g. 1000, see Abstract, e.g. paragraphs [1-7, 24-37, 52-60, 72-76, 78-83, 111]) comprising: 
a substrate mounting an imaging portion (as upper circuit board 300 part with image sensor 310, paragraphs [52-58, 72-76], see Figs. 4-5); 
a lens barrel holding a lens group (i.e. lens barrel 100 with units 110, 120 and lens group, paragraphs [53-58], as depicted in Figs. 4-5); 
a lens flange holding the lens barrel (i.e. first frame 210 of upper housing 200 with frames 210,220, coupled with lens barrel 100, paragraphs [74-75], Fig. 5); and 
a plate holding the substrate and the lens flange (i.e. as fixing member 320 coupled and holding the circuit board 300 and holding 210 at fixing groove 222, and through connection part 213, paragraphs [80-83, 89, 93], Fig. 5),
wherein the plate comprises a first holding portion holding either the substrate or the lens flange while biasing in an optical axial direction (i.e. as portion of 320 holding and biasing upper circuit board 300 in an optical axis direction, as 320 is formed as leaf spring, paragraphs [80-83], as depicted in Figs. 4-5), and holding the other, of the substrate or the lens flange (i.e. as 320 is holding flange 210 at fixing groove 222 of 220, paragraphs [80-83], as depicted in Figs. 4-5), so as to enable movement in a direction that is perpendicular to the optical axis (i.e. as best understood due to 112 issues noted above, as 300 elastically held by 320 leaf spring portions, is moved finely to easily adjust 310 with the optical axis, paragraphs [24, 75, 80-83], see Figs. 4-5),
wherein the other, of the substrate or the lens flange, is secured to the plate (i.e. as 210 with 220 is secured to the plate 320 at fixing groove 222, paragraphs [80-82, 106], see Fig. 5).  

Regarding claim 3, Baek teaches (see Figs. 3-5) that the first holding portion is a leaf spring portion of the plate (i.e. as 320 portion holding 300 is leaf spring, paragraphs [82-83]).  
Regarding claim 4, Baek teaches (see Figs. 3-5) further comprising: an electronic component (as electronic components of the circuit board 300 including an image sensor e.g.  310, and wires e.g. 340, paragraphs [10, 52-58, 72-76, 78]); and wherein the plate further comprises a heat conducting portion that contacts the electronic component (i.e. as fixing member with parts contacting the circuit board 300 with electronic components and image sensor 310, that conducts heat at least to an extent, paragraphs [10, 53, 72-76, 78], Figs. 4-5).  
Regarding claim 5, Baek teaches (see Figs. 3-5) that the plate (320) further holds an auxiliary substrate that is connected electrically to the substrate (i.e. as fixing member 320 holds lower circuit board part 300 with connectors and electric wires 340 the image sensor 310 on upper circuit board part 300 with connector 330 for external connections, paragraphs [74-78], Figs. 4-5).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (hereafter Baek, where disclosed English language translation is referenced) KR 20150104786 A in view of Hayashi US 20160187668 A1. 
Regarding claim 2, Baek teaches (see Figs. 3-5) that the plate (320, paragraphs [80-83]) is arranged so as to cover the substrate (i.e. as 320 covers the circuit board 300 on four sides, as depicted in e.g. Fig. 4, paragraphs [80-83]), but is silent that the plate is metal. 
However Hayashi teaches in the same field of invention of a lens holder driving apparatus (see Figs. e.g. 1-7, Title, Abstract, paragraphs [01, 14-17, 34-40, 75], including plate 32, 34 as metal leaf spring(s) with portion holding the lens holder 24 and also covers and is attached to substrate magnet holder 30 on fixed base 13, as depicted in e.g. Fig. 17, paragraphs [59-68, 75-80]), and further teaches that the plate is metal (i.e. as leaf spring(s) are made of metal plate, due to its elasticity and ability to adjust its width to minimize variation in  spring constant to conform to the design values  (paragraphs [75-78]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the material of fixing member (leaf spring ) of Baek to be metal according to teachings of Hayashi metal for plate leaf spring material in order to provide elasticity and ability to adjust its width to minimize variation in spring constant to conform to the design values (see Hayashi, paragraphs [75-78]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi (cited above) US 20160187668 A1 also discloses the features of the claimed invention (see e.g. Figs. 3, 7 and their descriptions). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872